Citation Nr: 1136083	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-16 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 1983, February 2002 to September 2002, and November 2007 to November 2008, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In connection with this appeal, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge in July 2011; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

At his Board hearing and in documents of record, the Veteran contends that he injured his back while serving in the Oklahoma National Guard in approximately November 1990.  Specifically, he alleges that when he was getting off a truck his foot slipped and he twisted his back.  However, he reports that he did not seek treatment for such injury.  The Veteran further claims he developed back pain in 2001 from wearing flak vests 12 hours a day.  He also alleges that he injured his back when he fell and rolled down a hill when preparing to go to Iraq in 2007.  Additionally, the Veteran contends that he has peripheral neuropathy of the bilateral lower extremities as a result of his military service or, in the alternative, his back disorder.  He further reports that he has experienced continuous back and bilateral lower extremity symptomatology since his discharge from service in November 2008.  Therefore, the Veteran claims that service connection is warranted for his back disorder and peripheral neuropathy of the bilateral lower extremities.

The Board initially finds that a remand is necessary in order to obtain outstanding service treatment records.  In this regard, the Board notes that, in September 2009, the Records Department of the Kansas Medical Detachment forwarded the Veteran's service treatment records dated from January 1998 to November 2007.  However, records dated prior to January 1998, to include those from the Veteran's first period of active duty from September 1982 to February 1983, as well as records dated after November 2007, are not in the claims file.  In this regard, the Board notes that the Record Management Center (RMC) indicated in September 2009 that they currently had no records for the Veteran.  The Board further observes that, while records were received from a facility in Kansas, the Veteran's Certificates of Release or Discharge from Active Duty (Form DD 214's) for his first and third periods of active duty reflect that he served in South Carolina and Oklahoma, respectively.  Therefore, a remand is necessary in order to obtain the Veteran's complete service treatment records from any appropriate facility, to include the National Personnel Records Center (NPRC), RMC, and/or the Veteran's National Guard units in South Carolina and Oklahoma, as reflected on his Form DD 214's.  

The Board notes that the Veteran's available service treatment records dated prior to January 2006 are negative for any complaints, treatment, or diagnoses referable to his back or bilateral lower extremities.  

Private records from Dr. Imlay and Harper Hospital dated from September 2005 to January 2006 reveal complaints of right hip pain radiating down the right leg with burning pain and spasms.  It was noted that the Veteran had back surgery in December 2004.  In September 2007, it was noted that the Veteran had mild chronic low back pain and was status post-lumbar surgery.

The Veteran's available service treatment records reflect that, in January 2006, he was placed on a Temporary Profile for degenerative disc disease, which was noted to be an illness or disease, until April 2006.  Also in January 2006, it was noted that the Veteran was being treated for an inflamed sciatic nerve in his leg.  A February 2006 record reveals that the Veteran was being treated for right lower back pain with spasm.  In October 2007, he was placed on Permanent Profile for low back pain, which was indicated to be an injury.    

Private records from Harper Hospital reflect that, an October 2008 MRI revealed disc desiccation of L1/2 through L4/5, and laminectomy at L3/4, possibly L4/5, and L5/S.  Such also shows an impression of spinal stenosis at all levels, Grade I anterior spondylolisthesis of L4 relative to L5, and slight displacement of the right S1 nerve root.  Also in October 2008, the Veteran reported that he had returned from Iraq five days previously and was treated for complaints of back pain, which had improved since he was on leave from the military.  In November 2008, he was diagnosed with spinal stenosis and given an epidural for treatment.  In December 2008, it was noted that the Veteran had a second epidural for his spinal stenosis and, in February 2009, he reported that his back was feeling good since he had three epidurals.  VA treatment records dated from May 2009 to August 2009 reflect continued complaints and treatment for back pain. 

At an August 2009 VA examination, the Veteran reported that he developed back pain during training in 2001 as a result of wearing flak vests 12 hours a day with some muscle spasms in his leg.  It was noted that he had a laminectomy of L1-S2 in 2004.  The Veteran further indicated that he rolled down a hill in 2007 and fell on his side, which resulted in complaints of muscle spasms in the legs and an inability to walk as fast as everyone else.  He further reported that, when he returned from Iraq, his right leg would not move for a few seconds when he sat down in November 2008.  The Veteran currently had muscle spasms in the bilateral hips and numbness in both feet.  Per the Veteran's report, the examiner indicated that such disorders did not occur before or after active service, but rather during active service.  

The examiner observed that the Veteran underwent back surgery in 2004.  Following a physical examination and diagnostic testing, the examiner diagnosed mild spinal stenosis at L1-2 and L2-3 with moderate stenosis at L5-S1 and severe bilateral stenosis at L4-5 and left stenosis at L3-4 due to bulging discs, degenerative disc disease, and status post-laminectomy at L3-L5; and peripheral neuropathy of the bilateral lower extremities.  The Board also notes that an X-ray revealed scoliosis and extensive degenerative changes of the spine.  However, the examiner did not offer an opinion regarding the etiology of the Veteran's back disorder or his peripheral neuropathy of the bilateral lower extremities.  

The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, in light of the Veteran's competent and credible report of in-service injuries, treatment for back and lower extremity complaints during service, complaints of continuous back and bilateral lower extremity symptomatology since military service, and current diagnoses referable to his back and lower extremities, the Board finds that a remand is necessary in order to afford him a VA examination in order to determine the current nature and etiology of his back disorder and peripheral neuropathy of the bilateral lower extremities, to include whether such was caused or aggravated by his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, the Board observes that an August 2009 X-ray revealed scoliosis.  VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).   Therefore, if scoliosis is diagnosed on examination, the examiner should then determine: (i) whether it constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; or (ii) whether it constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression.

The Board further observes that the Veteran has contended, in part, that his peripheral neuropathy of the bilateral lower extremities is caused or aggravated by his back disorder.  As such, he should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

The Veteran also testified at his Board hearing that he had sought treatment throughout the years for his back disorder and peripheral neuropathy of the bilateral lower extremities, to include surgery in December 2004, and that a physician, Dr. Bradshaw, had related his current back disorder to his military service.  Additionally, he indicated that he currently receives treatment through the VA healthcare system and from Dr. Bradshaw.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his back disorder and peripheral neuropathy of the bilateral lower extremities and to submit any treatment records or statements addressing the etiology of such disorders.  Thereafter, any identified records, to include those pertaining to his December 2004 surgery as well as treatment records from the Wichita, Kansas, VA Medical Center dated from August 2009 to the present and Dr. Bradshaw, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to his back disorder. 

2.  Obtain the Veteran's complete service treatment records from any appropriate facility, to include NPRC, RMC, and/or the Veteran's National Guard units in South Carolina and Oklahoma, as reflected on his Form DD 214's.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his back disorder and/or peripheral neuropathy of the bilateral lower extremities at any time and to submit any treatment records or statements addressing the etiology of such disorders, to include the physician who performed the December 2004 surgery and Dr. Bradshaw.  After securing any necessary authorization from him, obtain all identified treatment records, to include those pertaining to his December 2004 surgery, and those from the Wichita, Kansas, VA Medical Center dated from August 2009 to the present and Dr. Bradshaw.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his current back disorder and peripheral neuropathy of the bilateral lower extremities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all current diagnoses referable to the Veteran's back and peripheral neuropathy of the lower extremities.  Thereafter, the examiner should offer an opinion on the following:

	If scoliosis is diagnosed: 

(a)  Does it constitute a defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(b)  If the Veteran's scoliosis is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?

(c)  If the examiner finds that the Veteran's scoliosis is a disease, was it aggravated by his military service beyond the natural progression?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.   

For any other diagnosed back disorder and peripheral neuropathy of the bilateral lower extremities: 

(a)  Is it at least as likely as not that such diagnosed back disorder and/or peripheral neuropathy of the bilateral lower extremities is a result of the Veteran's injury in November 1990 when he was getting off a truck his foot slipped and he twisted his back and/or his development of back pain in 2001 from wearing flak vests 12 hours a day?  In this regard, the examiner is advised that the Board has found the Veteran's reports of such incidents to be competent and credible.  

(b)  Did any currently diagnosed back disorder and/or peripheral neuropathy of the bilateral lower extremities clearly and unmistakably pre-exist the Veteran's entry into active duty in November 2007?  In this regard, the examiner should consider the Veteran's treatment for back complaints with radiating pain and lumbar surgery in December 2004.

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing diagnosed back disorder and/or peripheral neuropathy of the bilateral lower extremities did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?
 
If there was an increase in severity of the Veteran's diagnosed back disorder and/or peripheral neuropathy of the bilateral lower extremities during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it at least as likely as not that the Veteran's diagnosed back disorder and/or peripheral neuropathy of the bilateral lower extremities is casually related to any incident of his November 2007 to November 2008 period of service?

In offering an opinion on (i) and (ii), the examiner should consider the Veteran's injury to his back when he fell and rolled down a hill when preparing to go to Iraq in 2007, the report of which the Board finds competent and credible.  

(c)  Did the Veteran manifest arthritis in his back within one year of his service discharge in  February 1983, September 2002, or November 2008?  If so, what were the manifestations?

(d)  Did the Veteran manifest an organic disease of the nervous system within one year of his service discharge in  February 1983, September 2002, or November 2008?  If so, what were the manifestations?

Relevant to the Veteran's peripheral neuropathy of the bilateral lower extremities, the examiner should also offer an opinion as to whether such is at least as likely as not caused or aggravated by the Veteran's back disorder.

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's back disorder and peripheral neuropathy of the bilateral lower extremities, and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
	
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

